» AO 94 Reval ld) Giny ogre Ty Document 1 Filed 08/16/19__Page 1 of 33 a
UNITED STATES DISTRICT COURT

 

 

 

for the "FILED
CLERK, U.S. DISTRICT COURT

AUG | 6 2019

alee DISTRICT OF CALIFORNIA

Vv. oc DEPUTY

 

Central District of California

 

 

United States of America

 

 

 

 

Victor Manuel Borjas-Madrid

 

 

Guadalupe Munguia and Case rE D 1 9
Francisco Barraza - 0 4 4 2 M
Defendants.
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about August 15, 2019, in the County of Riverside in the Central District of California, the defendant(s)

violated:
Code Section Offense Description
Title 21, U.S.C., Sections 841(a)(1), See Attachment
(b)A)(A)

This criminal complaint is based on these facts:

Please see attached affidavit.

Continued on the attached sheet. a
’
yf ot

7 Complainant’s signature

Kristopher Templin, Special Agent

Printed name and title

. Ma pe

Date: O$ 1/2019
1 £

Judge’s signature

City and state: Riverside, California Hon. Shashi H. Kewalramani, U.S. Magistrate Judge
Printed name and title per Fed 2. nest f

OD
AUSA: Douglas Hansen/GH
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 2of33 Page ID #:2

AFFIDAVIT
I, Kristopher Templin, being duly sworn, declare and state as
follows:

I. PURPOSE OF AFFIDAVIT

 

1. This affidavit is made in support of a criminal
complaint against Victor Manuel Borjas-Madrid (“BORJAS”),
Guadalupe Munguia (“MUNGUIA”), and Francisco Barraza (“BARRAZA”)
for violation of 21 U.S.C. §§ 841(a) (1), (b) (1) (A) (Possession
with Intent to Distribute a Controlled Substance).

2. This affidavit is also made in support of an
application for a warrant to search the following digital
devices in the custody of Homeland Security Investigations, in
San Bernardino, California (collectively, the “SUBJECT
DEVICES”), as described more fully in Attachment A:

a. Samsung Galaxy S81 S/N R58J6LFGAL (“SUBJECT

DEVICE 1”);

b. LG Stylo 4 S/N 901CYSF1120542 (“SUBJECT DEVICE
2");
Cc. Android S/N Y9C211004769 (“SUBJECT DEVICE 3”);
a. iPhone 10 (yellow) (“SUBJECT DEVICE 4”);
e. Black TCL SmartPhone (“SUBJECT DEVICE 5”);
£. LG Smartphone (“SUBJECT DEVICE 6”); and
g. iPhone 10, yellow (“SUBJECT DEVICE 7”).
3. The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21
U.S.C. §§ 841 (a) (1) (possession with intent to distribute

controlled substances and distribution of controlled substances)

 
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 3o0f33 Page ID #:3

and 846 (conspiracy and attempt to distribute and possess with
intent to distribute controlled substances) (the “Subject
Offenses”), as described more fully in Attachment B.
Attachments A and B are incorporated herein by reference.

4, The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and
information obtained from various law enforcement personnel and
witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested complaint and
search warrant and does not purport to set forth all of my
knowledge of or investigation into this matter. Unless
specifically indicated otherwise, all conversations and
statements described in this affidavit are related in substance
and in part only.

II. BACKGROUND OF AFFIANT

5. Your affiant is a Special Agent (SA) employed by the
Department of Homeland Security (DHS), Immigration and Customs
Enforcement (ICE), Homeland Security Investigations (HSI),
assigned to the HSI Riverside/San Bernardino office. TI have
been employed as a Special Agent since September 2018. I
completed the Criminal Investigator Training Program at the
Federal Law Enforcement Training Center, which included multiple
courses on federal immigration violations and false document
crimes. Prior to becoming a Special Agent, I was employed as a
United States Border Patrol (USBP) Agent for 10 years in El
Centro, California. I attended the Border Patrol Agent Academy

at the Federal Law Enforcement Training Center, where I received
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 4of33 Page ID #:4

intensive instruction in areas such as Immigration and Customs
Law and narcotics and human smuggling. I have conducted initial
arrests and investigations of criminal and administrative alien
smuggling cases since February of 2008. From 2014 to 2018 I was
an Intelligence Agent for the Border Patrol. As an Intelligence
Agent, I received advanced training on the detection and
interdiction of alien and narcotics smuggling. I conducted
numerous investigations that led to probable cause arrests of
smugglers transporting large shipments of methamphetamine,
cocaine, heroin and fentanyl. I also interdicted and arrested
multiple smugglers attempting to smuggle bulk currency, proceeds
from narcotics trafficking, to Mexico. In 2007, I received a
Bachelor of Science in Psychology from the California State
University, San Marcos.

6. As a SA, I have participated in multiple narcotics
investigations at the federal and state level, including
numerous controlled deliveries, drug interdictions, possession
with intent to distribute and possession of narcotics
investigations. In conducting these investigations, I have
utilized a variety of investigative techniques and resources,
including physical and electronic surveillance and various types
of informants and cooperating sources.

III. SUMMARY OF PROBABLE CAUSE

7. Beginning in May of 2019, Homeland Security
Investigations (HSI) New Jersey began an investigation into a
Drug Trafficking Organization (DTO) operating in the New Jersey

area. A Confidential Source (“CS”) received information that a
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page5of33 Page ID #:5

subject known as “COMPA” was facilitating the movement of
methamphetamine from California into New Jersey. HSI New Jersey
arranged for a CS to make contact with COMPA.

8. In June of 2019, COMPA sent three shipments of
narcotics by UPS and FedEx to the CS in New Jersey. In total,
HSI New Jersey seized 35 pounds of crystal methamphetamine from
those shipments. The CS and COMPA agreed to meet in Corona, CA
on or about August 14, 2019 for the CS to pay for the crystal
methamphetamine and discuss a new sale where COMPA would provide
the CS with 40 kilograms of fentanyl and 50 pounds of
methamphetamine.

9. On August 15, 2019, the CS and COMPA met in Corona, CA
for COMPA to deliver the fentanyl and methamphetamine. At that
meeting, HSI Riverside and HSI New Jersey agents arrested COMPA
(identified as BORJAS) and two couriers, MUNGUI and BARRAZA.

10. HSI agents recovered a total of 31.96 kilograms of
fentanyl and 11.52 kilograms of methamphetamine from a car
driven by BORJAS. MUNGUIA and BARRAZA agreed to speak to HSI
agents and admitted that they knew the packages they were
bringing to the meeting contained narcotics.

IV. STATEMENT OF PROBABLE CAUSE

11. Based on my review of law enforcement reports,
conversations with other law enforcement agents, and my own
knowledge of the investigation, I am aware of the following:

A. CASE BACKGROUND IN NEW JERSEY

12. In or about approximately May 2019, HSI New Jersey

began an investigation into a DTO operating in New Jersey. The
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 6of33 Page ID #:6

investigation revealed that the DTO distributed large quantities
of controlled substances, including crystal methamphetamine, in
and around Burlington, Gloucester, and Atlantic Counties, New
Jersey. The investigation included the use of a CS who provided
law enforcement with information regarding the DTO’s criminal
activities, including the sale of controlled substances.

13. Also in May 2019, law enforcement received information
from the CS that an individual by the name of “COMPA,” Later
identified as BORJAS, was known to facilitate the transport of
large amounts of narcotics from California into New Jersey.
Based on this information, HSI commenced an investigation of
BORJAS and, in furtherance of that investigation, arranged for a
CS to make contact with BORJAS.

14. Beginning in approximately May 2019 and continuing
through on or about August 15, 2019, the CS communicated with
BORJAS through recorded phone conversations and texts messages
about purchasing large quantities of narcotics from BORJAS in
California to be shipped to the CS in New Jersey.

1. First Shipment

15. On or about June 3, 2019, HSI New Jersey received
information that the DTO was going to send approximately 10
pounds of crystal methamphetamine to the CS using a mail
service. HSI New Jersey provided the CS with an address to pass
onto the DTO for delivery of the crystal methamphetamine.

16. On or about June 4, 2019, HSI New Jersey received
information that the DTO was going to send approximately 10

pounds of crystal methamphetamine concealed in a package using
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 7 of 33 Page ID #:7

Federal Express. The DTO provided a tracking number
(#470724069095) and informed the CS the cost was $7,500 per
pound. HSI New Jersey received information that a
representative from the DTO would be flying into the area to
collect the money.

17. On or about June 6, 2019, HSI New Jersey received a
Federal Express package with tracking number 470724069095. The
package contained two large cylinder cans. Inside the cans, law
enforcement discovered two large food saver bags, containing
approximately 10 pounds of suspected crystal methamphetamine.
HSI New Jersey field-tested a sample of the substance inside one
of the packages and it tested positive for the presence of
methamphetamine.

18. On or about June 6, 2019, HSI New Jersey arrested a
DTO representative, Jorge PICOS MONARES, who was attempting to
collect payment for 10 pounds of suspected crystal
methamphetamine.

2. Second Shipment

19. Following this meeting, BORJAS and the CS continued to
exchange phone calls and text messages in which BORJAS agreed to
send an additional two parcels of methamphetamine from
California to the CS in New Jersey. BORJAS informed the CS that
he would send the narcotics from California to New Jersey hidden
inside a parcel via mail courier services.

20. On or about June 10, 2019, BORJAS arranged to send the
CS a UPS parcel, tracking # 1Z26Y24W1PW98889281. The parcel was

addressed from Steven Alvarez, at 13011 Florence Avenue, Santa
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 8 of 33 Page ID #:8

Fe Springs, California 90674 and addressed to Brigantine, New
Jersey. HSI New Jersey seized the parcel, which was found to
contain 10 pounds of suspected crystal methamphetamine concealed
in cylinder cans. HSI New Jersey field-tested a sample of the
substance inside one of the packages and it tested positive for
the presence of methamphetamine.
3. Third Shipment

21. On or about June 17, 2019, BORJAS arranged to send the
last of three parcels to the CS via UPS parcel tracking
# Llz6y24wlpw9521. The parcel was sent from Robert Hernandez,
14912 Imperial Hwy, La Mirada, California 90638 addressed to
Hamilton, New Jersey. HSI New Jersey intercepted the parcel,
which was found to contain approximately 15 pounds of suspected
crystal methamphetamine concealed again in the same type of
cylinder cans. HSI New Jersey field-tested a sample of the
substance inside one of the packages and it tested positive for
the presence of methamphetamine. Since the beginning of this
investigation, New Jersey has seized a total of 35 pounds of
crystal methamphetamine from three parcels.

4, Planned Meeting in California

22. The CS remained in contact with BORJAS by telephone
after the delivery of the three parcels. BORJAS expected the CS
to travel to California to pay BORJAS for the 35 pounds and to
negotiate the sale of additional narcotics.

23. On or about July 16, 2019, BORJAS informed CS that the
CS could stay at the Holiday Inn located 1550 Circle City Drive,

Corona, California 92879. BORJAS told the CS that the Holiday
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 9of33 Page ID#:9

Inn is close to the DTO operation. BORJAS informed the CS that
BORJAS was in possession of 40 kilograms of fentanyl and 50
kilograms of crystal methamphetamines for CS to purchase.

24. The CS and BORJAS agreed to meet in person in
California on or about August 14, 2019, at which point the CS
would pay BORJAS approximately $262,500 for the methamphetamine
the CS had already received. In addition, BORJAS would also
facilitate the sale of fentanyl and crystal methamphetamine to
the CS. In total, BORJAS was anticipating approximately $1.5
million (U.S.) for all the narcotics.

B. AUGUST 14: MEETING AND CALLS

25. On August 14, 2019, BORJAS and the CS met at
approximately 12:30 p.m. at BUJ’s Restaurant in Corona, CA. HSI
agents observed the CS. Utilizing video and audio recording
devices provided by HSI New Jersey, HSI agents recorded the
meeting and the conversation. During this meeting, BORJAS and
the CS discussed the prior shipments of crystal methamphetamine
to New Jersey and the arrest of PICOS MONARES in New Jersey.

26. During this meeting, BORJAS and the CS also discussed
the sale of the additional narcotics. BORJAS told the CS that
the narcotics were arriving soon and were being delivered by
three separate groups. The first group would bring 15 kilograms
of fentanyl, the second group would bring 25 kilograms of
fentanyl, and the third group would bring 25 pounds of crystal
methamphetamine instead of the initial 50 pounds discussed.

27. The CS and BORJAS walked to the CS’s car so that

BORJAS could view the currency. The CS opened the trunk of his
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 10 of 33 Page ID #:10

rental vehicle and showed BORJAS a black duffel bag containing
$450,000 in sham US currency provided by HSI New Jersey. The
meeting was concluded at approximately 2:00 p.m. and BORJAS told
the CS that the narcotics would arrive in approximately an hour
and a half.

28. BORJAS left the restaurant in a White Honda bearing
California license plate 7KDC191 and drove northbound on I-15.
HSI Riverside agents and officers from the Inland Narcotic
Crackdown Alliance Taskforce (INCA) maintained surveillance on
BORJAS. BORJAS arrived at 2368 Manzanita, Corona, California
and went into the residence. At approximately 4:30 p.m., the CS
called BORJAS to ask for a status update on the delivery.

BORJAS indicated the couriers were stuck in traffic so BORJAS
and the CS agreed to meet the following morning.

Cc. AUGUST 15: ARRESTS OF BORJAS, MUNGUIA, AND BARRAZA

1. Pre~Arrests

29. On August 15, 2019, BORJAS and the CS agreed to meet
at the Chick-fil-A restaurant located at 450 Hidden Valley
Parkway in the city of Corona, California at approximately 8:30
a.m. BORJAS told the CS that he would have all of the narcotics
ready for that meeting.

30. At approximately 8:55 a.m., BORJAS arrived at the
Chick-fil-A restaurant driving the same White Honda Accord he
was observed in the day before. At that time BORJAS was
observed wearing a blue shirt and blue jeans. The CS and BORJAS
met for a short time, then BORJAS drove his vehicle further away

from the CS in the same parking lot. The CS informed HSI agents
' Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 11o0f33 Page ID #:11

that BORJAS was waiting for several couriers to bring portions
of the total narcotics load to BORJAS at that parking lot. The
CS informed HSI agents to expect three separate couriers.

31. At approximately 9:20 a.m., BORJAS met with an
unidentified male (“UM”) driving a black Dodge Charger bearing
Arizona license plate CGTO511. The UM got into the passenger
side of BORJAS’s vehicle. The agents did not see the UM provide
any packages to BORJAS. After a short conversation, the UM
returned to his vehicle and left the area.

32. At approximately 9:25 a.m., a silver Toyota Tacoma
extended cab bearing California license 58909M1 arrived at the
location and met with BORJAS. The Tacoma was occupied by two
unidentified Hispanic males. The driver of the Tacoma retrieved
a parcel from the back of the extended cab and placed it into
the backseat of BORJAS’s Honda. The Tacoma then left the area.

33. At approximately 9:45 a.m., HSI observed BORJAS park
his vehicle next to a Chrysler Sebring bearing California
license 8GQS662. A Hispanic male in a gray shirt, later
identified as BARRAZA, exited the Sebring and met with BORJAS.
BARRAZA was the sole occupant of the Sebring vehicle and was the
driver. BARRAZA opened the trunk of the Sebring, retrieved a
large, black plastic container, and handed it BORJAS. BORJAS
placed the plastic container in the backseat of his car. The
Sebring remained in the parking lot.

34. At approximately 9:50 a.m., HSI observed BORJAS walk
over to a Toyota Metrix bearing California license plate 6AIF837

and spoke briefly with the driver of the vehicle. BORJAS

LO
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 12 of 33 Page ID #:12

retrieved a red and white shopping bag and plastic bag from the
back of the Metrix and placed them into the backseat of his
Honda. The Metrix remained in the parking lot. MENGUIA was the
sole occupant and driver of the Metrix.

2. Post-Arrests

35. At approximately 9:50 a.m., BORJAS told the CS that
BORJAS was in possession of all the narcotics. The CS met with
BORJAS at the Honda to visually confirm the presence of
narcotics bundles. The CS looked into the back of the Honda and
saw bundles of what the CS believed to be narcotics. The CS
called HSI New Jersey agents who communicated with HSI Riverside
that the narcotics were in the Honda. HSI agents arrested
BORJAS, MUNGUIA, and BARRAZA at approximately 9:55 a.m.

36. BORJAS was in possession of two cellular telephones at
the time of his arrest, which were found in the Honda he was
driving. MUNGUIA was in possession of three cellular
telephones, which were found in the front seat of the Toyota
Metrix. BARRAZA was in possession of two (2) cellular
telephones, which were found in the Chrysler Sebring.

Additional information regarding these digital devices,
including in whose possession they were found, is set forth

below.

37. The black plastic container was found in the backseat
of the Honda. The container was searched by HSI Riverside
agents and found to contain 13 plastic wrapped bundles of what

appeared to be narcotics.

11
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 13 of 33 Page ID #:13

38. The red and white shopping bag and white plastic bag
were also found in the backseat of the Honda. The red and white
shopping bag contained eight bundles of what appeared to be
narcotics. The white plastic bag contained 3 bundles of what
appeared to be narcotics.

39. HSI Riverside agents also found a camouflage backpack,
a red tent bag in the backseat of the Honda. The red tent bag
contained 5 plastic wrapped bundles. The camouflage backpack
contained 13 plastic wrapped bundles of suspected narcotics.

40. The narcotics, phones, and all subjects were
transported to the HSI San Bernardino office.

D. INTERVIEWS AND FIELD TEST

1. MUNGUIA

41. At approximately 12:39 p.m., HSI SA Shane Van Gundy
and Group Supervisor (GS) Chris Bracken conducted an interview
of MUNGUIA. SA Van Gundy read MUNGUIA her Miranda rights in the
English language. MUNGUIA acknowledged that she understood her
Miranda rights and agreed to speak to SA Van Gundy and GS
Bracken without the presence of an attorney. In sum, MUNGUIA
stated the following. MUNGUIA speaks English fluently.

42. MUNGUIA stated that she was contacted through WhatsApp
several days prior to August 15, 2019 by an ex-boyfriend named
“Carlos” (last name unknown). Carlos asked her how she was
doing and if she needed money. MUNGUIA replied that she did
need money and Carlos offered her $500 to deliver “parts” to an

unknown subject. MUNGUIA asked Carlos if it was anything

12
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 14 of 33 Page ID #:14

illegal. Carlos responded that she would be delivering drugs,
but MUNGUIA was not aware what kind of drugs.

43. On August 14, 2019, Carlos told MUNGUIA to be ready to
pick something up the following morning and that someone would
contact her. In the evening of August 14, MUNGUIA received a
call from an unknown person who directed her to meet in the city
of Compton, CA early the next day.

44. At approximately 6:30 a.m. on August 15, 2019, MUNGUIA
met with an unidentified male at a laundromat on Rosecrans
Avenue, Compton. The unidentified male put the narcotics into
her vehicle and MUNGUIA left the area.

45. Several hours later, MUNGUIA met with another unknown
male at a parking lot of a Ross store near the location she was
arrested. Based on HSI New Jersey’s conversations with the CS,
who was in contact with BORJAS, this location is believed to be
the Ross store at 2519 Tuscany St, Corona, California and
according to CS conversations with BORJAS the time was between
8:00 and 8:30 a.m. MUNGUIA did not know the name of the
subject, but identified him as one of the persons she was
arrested with, who was wearing a blue shirt. Based on his
observations of the transaction, MUNGUIA was describing BORJAS,
who was wearing a blue shirt at the time of his arrest.

46. BORJAS told MUNGUIA that the meeting location was
going to be moved and that she could get in her car or follow
him to the new location. MUNGUIA followed BORJAS in her Toyota
Metrix and parked in the lot near the Chick-fil-A on Hidden

Valley Parkway in the city of Corona, California. BORJAS

13
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 15 of 33 Page ID #:15

removed the bags from her vehicle and put them in his vehicle.
BORJAS told her that he would bring something back to her after
he met with another person. Shortly thereafter, MUNGUIA was
arrested.

47, MUNGUIA stated that she has not previously delivered
narcotics. When MUNGUIA was arrested, she was in possession of
three cellular telephones (SUBJECT DEVICES 1, 2 and 3) which
were found in the Toyota Metrix.

2. BARRAZA

48. On August 15, 2019, at approximately 12:33 P.M., HSI
SA Kristopher Templin and SA Fabian Sanchez conducted a
custodial interview of BARRAZA. BARRAZA was advised of his
Miranda rights and agreed to answer questions without the
presence of an attorney. BARRAZA speaks English fluently.

49, BARRAZA stated that on the morning of August 15, 2019
he was contacted by phone by a man he only knows as “Alfonzo.”
Alfonzo instructed BARRAZA drive to Corona, California in order

to deliver a box to a man named “Compa” (later identified as

BORJAS). BARRAZA was instructed to drive to Corona, California,
and receive narcotics from an unknown man. Once he received the
narcotics, he was to deliver the narcotics to Compa. BARRAZA

stated that when he arrived in Corona, Alfonso instructed
BARRAZA via phone to receive a box from an unknown man.

50. BARRAZA stated that approximately 30 minutes prior to
his arrest, he received the box from an unknown man. The
unknown man delivered the box to BARRAZA in the parking lot near

the Chick-fil-A. BARRAZA did not open the box. BARRAZA stated

14
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 16 of 33 Page ID #:16

that he believed he was transporting illegal narcotics and he
was to be paid $100 dollars for his work.

51. BARRAZA stated that today was his second time
delivering narcotics. BARRAZA said that he previously delivered
a package that he suspected to be narcotics to an unknown man in
Hesperia, California, and was paid $150 dollars. When BARRAZA
was arrested he was in possession of two (2) cellular telephones
(SUBJECT DEVICES 4 and 5) which were found in Chrysler Sebring.

3. BORJAS

52. When BORJAS was arrested, he was in possession of two
(2) cellular telephones (SUBJECT DEVICES 6 and 7) which were
found in the white Honda.

4, Weighing and Field Testing of Narcotics

53. The narcotics were weighed by SA Templin and SA
TRUDEL. The black container held 13 packages weighing a total
of 11.52 kilograms (including packaging). One of the parcels
was tested using a narcotics field test kit and was found to be
positive for the presence of methamphetamine.

54. The red and white shopping bag contained 8 plastic
wrapped bundles, believed to be fentanyl, weighing 8.46
kilograms (including packaging).

55. The white plastic bag contained 4 plastic wrapped
bundles, believed to be fentanyl, weighing 4.26 kilograms
(including packaging).

56. The red tent bag contained 5 plastic wrapped bundles,
believed to be fentanyl, weighing 5.4 kilograms (including

packaging) .

15
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 17 of 33 Page ID #:17

97. The camouflage backpack contained 13 plastic wrapped
bundles, believed to be fentanyl, weighing 13.86 kilograms
(including packaging). SA Trudel conducted a field test using a
narcotics test kit of one of the parcels found in the backpack.
The test returned a positive result for the presence of
fentanyl.

V. TRAINING AND EXPERIENCE ON DRUG OFFENSES

58. Based on my training and experience and familiarity
with investigations into drug trafficking conducted by other law
enforcement agents, I know the following:

a. Drug trafficking is a business that involves
numerous co-conspirators, from lower-level dealers to higher-
level suppliers, as well as associates to process, package, and
deliver the drugs and launder the drug proceeds. Drug
traffickers often travel by car, bus, train, or airplane, both
domestically and to foreign countries, in connection with their
illegal activities in order to meet with co-conspirators,
conduct drug transactions, and transport drugs or drug proceeds.

b. Drug traffickers often maintain books, receipts,
notes, ledgers, bank records, and other records relating to the
manufacture, transportation, ordering, sale and distribution of
illegal drugs. The aforementioned records are often maintained
where the drug trafficker has ready access to them, such as on
their cell phones and other digital devices.

c. Communications between people buying and selling
drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

16
’ Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 18 of 33 Page ID #:18

sent to and from cell phones and other digital devices. This
includes sending photos or videos of the drugs between the
seller and the buyer, the negotiation of price, and discussion
of whether or not participants will bring weapons to a deal. In
addition, it is common for people engaged in drug trafficking to
have photos and videos on their cell phones of drugs they or
others working with them possess, as they frequently send these
photos to each other and others to boast about the drugs or
facilitate drug sales.

d. Drug traffickers often keep the names, addresses,
and telephone numbers of their drug trafficking associates on
their digital devices. Drug traffickers often keep records of
meetings with associates, customers, and suppliers on their
digital devices, including in the form of calendar entries and
location data.

e. Individuals engaged in the illegal purchase or
sale of drugs and other contraband often use multiple digital
devices.

f. Particular to this investigation, there are
numerous potential co-conspirators who could be identified
through a search of cellular telephones of individuals who
participated in the drug distribution activities of this DTO.

g. The CS has been communicating through voice calls
and text messages with BORJAS since May of 2019. During that
time, BORJAS has used two (2) separate phone numbers. Also
during that time, BORJAS has been communicating with other

unknown persons to arrange for the delivery of narcotics that

17
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 19 of 33 Page ID #:19

occurred on August 15, 2019 including the unknown individuals in
the Toyota Tacoma and Dodge Charger who were observed delivering
narcotics but not arrested. Information and communications
stored in SUBJECT DEVICES 6 and 7 could assist law enforcement
officers in the identification of those co-conspirators.

h. MUNGUIA stated in her interview that she was
contacted on her cellular phone by a man known as “Carlos”
through WhatsApp chat and that Carlos arranged for her
involvement in the events of August 15. Additionally, MUNGUIA
exchanged calls and text messages with BORJAS and an unknown
male in Compton, CA to pick up and deliver narcotics.
Information in MUNGUIA’s cellular phones could be used to assist
law enforcement in identifying Carlos and the male in Compton.
Additionally, MUNGUIA admitted to having contact with BORJAS
through her cellular telephone and the information in their text
conversations and call history are evidence of the events of
August 15.

1. BARRAZA also admitted to having contact with
unknown persons who helped arrange the narcotics transaction.
Information contained in SUBJECT DEVICES 4 and 5 could assist
law enforcement with the identification of those persons.
Additionally, it is reasonable that BARRAZA and BORJAS would
have exchanged some sort of communications prior to meeting and

that those communications would be evidence related to the

events of August 15.

18
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 20 of 33 Page ID #:20

VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

 

ft

59. As used herein, the term “digital device” includes the
SUBJECT DEVICES.

60. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that the following electronic evidence, inter alia, is
often retrievable from digital devices:

a. Forensic methods may uncover electronic files or
remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet. Normally,
when a person deletes a file on a computer, the data contained
in the file does not disappear; rather, the data remain on the
hard drive until overwritten by new data, which may only occur
after a long period of time. Similarly, files viewed on the
Internet are often automatically downloaded into a temporary
directory or cache that are only overwritten as they are
replaced with more recently downloaded or viewed content and may
also be recoverable months or years later.

b. Digital devices often contain electronic evidence
related to a crime, the device’s user, or the existence of
evidence in other locations, such as, how the device has been
used, what it has been used for, who has used it, and who has
been responsible for creating or maintaining records, documents,
programs, applications, and materials on the device. That
evidence is often stored in logs and other artifacts that are
not kept in places where the user stores files, and in places

where the user may be unaware of them. For example, recoverable

19
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 21 o0f33 Page ID #:21

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the
form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

c. The absence of data on a digital device may be
evidence of how the device was used, what it was used for, and
who used it. For example, showing the absence of certain
software on a device may be necessary to rebut a claim that the
device was being controlled remotely by such software.

d. Digital device users can also attempt to conceal
data by using encryption, steganography, or by using misleading
filenames and extensions. Digital devices may also contain
“booby traps” that destroy or alter data if certain procedures
are not scrupulously followed. Law enforcement continuously
develops and acquires new methods of decryption, even for
devices or data that cannot currently be decrypted.

61. Based on my training, experience, and information from
those involved in the forensic examination of digital devices, I
know that it is not always possible to search devices for data
during a short period of time for a number of reasons, including
the following:

a. Digital data are particularly vulnerable to
inadvertent or intentional modification or destruction. Thus,
often a controlled environment with specially trained personnel
may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

20
' Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 22 of 33 Page ID #:22

may take substantial time, particularly as to the categories of
electronic evidence referenced above.

b. Digital devices capable of storing multiple
gigabytes are now commonplace. As an example of the amount of
data this equates to, one gigabyte can store close to 19,000
average file size (300kb) Word documents, or 614 photos with an
average size of 1.5MB.

Cc. There are seven (7) total SUBJECT DEVICES that
may contain evidence related to this investigation. The large
number of digital devices relevant to this investigation, as
well as the large amounts of data that each digital device can
store, will make a thorough search of the devices especially
time consuming for law enforcement. Additionally, law
enforcement only has the pass codes for two (2) of the devices.
The programs utilized by law enforcement to open phones operate
slowly and in some circumstances, additional assistance must be
requested from the manufacturer to open the device which causes
further delay.

62. The search warrant requests authorization to use the
biometric unlock features of a device, based on the following,
which I know from my training, experience, and review of

publicly available materials:

a. Users may enable a biometric unlock function on
some digital devices. To use this function, a user generally
displays a physical feature, such as a fingerprint, face, or
eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device. To

21
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 23 of 33 Page ID #:23

unlock a device enabled with a fingerprint unlock function, a
user places one or more of the user’s fingers on a device’s
fingerprint scanner for approximately one second. To unlock a
device enabled with a facial, retina, or iris recognition
function, the user holds the device in front of the user’s face
with the user’s eyes open for approximately one second.

b. In some circumstances, a biometric unlock
function will not unlock a device even if enabled, such as when
a device has been restarted or inactive, has not been unlocked
for a certain period of time (often 48 hours or less), or after
a certain number of unsuccessful unlock attempts. Thus, the
opportunity to use a biometric unlock function even on an
enabled device may exist for only a short time. I do not know
the passcodes of the devices likely to be found in the search.

Cc. The person who is in possession of a device or
has the device among his or her belongings is likely a user of
the device. Thus, the warrant I am applying for would permit
law enforcement personnel to, with respect to any device that
appears to have a biometric sensor and falls within the scope of
the warrant: (1) depress BORJAS’s, MUNGUIA’s, BARRAZZA’s thumb-
and/or fingers on the devices; and (2) hold the devices in front
of BORJAS’s, MUNGUIA’s, BARRAZZA’s face with his or her eyes
open to activate the facial-, iris-, and/or retina-recognition
feature.

63. Other than what has been described herein, to my
knowledge, the United States has not attempted to obtain this

data by other means.

22
' Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 24 of 33 Page ID #:24

VII. CONCLUSION
64. For all of the reasons described above, there is
probable cause to believe that BORJAS, MUNGUIA, and BARRAZA have
committed a violation of 21 U.S.C. § 841(a) (1): Possession with
Intent to Distribute a Controlled § and 21 U.S.C. 846:
Conspiracy to Distribute a Controlled Substance. There is also
probable cause that the items to be seized described in

Attachment B will be found in a search of the SUBJECT DEVICES

YEO

KRISTOPHER TEMPLIN
Special Agent
Homeland Security
Investigations

described in Attachment A

Subscribed to and sworn before me
this [6th day of August, 2019.

MWe

UNITED STATES MAGISTRATE JUDGE
Shashi H. Kewalramani per Fed. R. Crim. P. 4.1

23
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 25 of 33 Page ID #:25

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following digital devices (the “SUBJECT DEVICES”),
seized on August 15, 2019 and currently maintained in the
custody of Homeland Security Investigations in San Bernardino,
California:
1. Samsung Galaxy S81 S/N R58J6LFGAL (“SUBJECT DEVICE 1”)

2. LG Stylo 4 S/N 901CYSF1120542 (“SUBJECT DEVICE 2”)

3. Android S/N Y9211004769 (“SUBJECT DEVICE 3”)

a

 

4, iPhone 10, Yellow (“SUBJECT DEVICE 4”)

5. Black TCL Smart Phone (“SUBJECT DEVICE 5”)

 
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 26 of 33 Page ID #:26

6. LG Smartphone (“SUBJECT DEVICE 6”)

7, iPhone 10, Yellow (“SUBJECT DEVICE 7”)

 

121
' Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 27 of 33 Page ID #:27

ATTACHMENT B

Ir. ITEMS TO BE SEIZED

 

1. The items to be seized are evidence, contraband,
fruits, or instrumentalities of violations of 21 U.S.C.
$§ 841(a) (1) (possession with intent to distribute controlled
substances and distribution of controlled substances) and 846
(conspiracy and attempt to distribute controlled substances) (the
“Subject Offenses”), namely:

a. Records, documents, programs, applications and
materials, or evidence of the absence of same, sufficient to
show call log information, including all telephone numbers
dialed from any of the digital devices and all telephone numbers
accessed through any push-to-talk functions, as well as all
received or missed incoming calls;

b. Records, documents, programs, applications or
materials, or evidence of the absence of same, sufficient to
show SMS text, email communications or other text or written
communications sent to or received from any of the digital
devices and which concern the above-named violations;

Cc. Records, documents, programs, applications or
materials, or evidence of the absence of same, sufficient to
show instant and social media messages (such as Facebook,
Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),
SMS text, email communications, or other text or written
communications sent to or received from any digital device and

which concern the above-named violations;
Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 28 of 33 Page ID #:28

d. Records, documents, programs, applications,
materials, or conversations relating to the trafficking of
drugs, including ledgers, pay/owe records, distribution or
customer lists, correspondence, receipts, records, and documents
noting price, quantities, and/or times when drugs were bought,
sold, or otherwise distributed;

e. Audio recordings, pictures, video recordings, or
still captured images concerning the purchase, sale,
transportation, or distribution of drugs;

f. Contents of any calendar or date book;

g. Global Positioning System (“GPS”) coordinates and
other information or records identifying travel routes,
destinations, origination points, and other locations; and

h. Any SUBJECT DEVICE which is itself or which
contains evidence, contraband, fruits, or instrumentalities of
the Subject Offenses, and forensic copies thereof.

i. With respect to any SUBJECT DEVICE containing
evidence falling within the scope of the foregoing categories of

items to be seized:

1. evidence of who used, owned, or controlled
the device at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents,
browsing history, user profiles, e-mail, e-mail contacts, chat
and instant messaging logs, photographs, and correspondence;

ii. evidence of the presence or absence of

software that would allow others to control the device, such as

Li
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 29 of 33 Page ID #:29

viruses, Trojan horses, and other forms of malicious software,
as well as evidence of the presence or absence of security
software designed to detect malicious software;

iil. evidence of the attachment of other devices;

iv. evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the
device;

Vv. evidence of the times the device was used;

vi. passwords, encryption keys, and other access
devices that may be necessary to access the device;

vii. applications, utility programs, compilers,
interpreters, or other software, as well as documentation and
manuals, that may be necessary to access the device or to
conduct a forensic examination of it;

viii. records of or information about
Internet Protocol addresses used by the device;

ix. records of or information about the device’s
Internet activity, including firewall logs, caches, browser
history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search
engine, and records of user-typed web addresses.

2. As used herein, the terms “records,” “documents,”
“programs,” “applications,” and “materials” include records,
documents, programs, applications, and materials created,
modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

Lid
" Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 30 of 33 Page ID #:30

II. SEARCH PROCEDURE FOR THE SUBJECT DEVICE(S)

 

3. In searching the SUBJECT DEVICES (or forensic copies
thereof), law enforcement personnel executing this search
warrant will employ the following procedure:

a. Law enforcement personnel or other individuals
assisting law enforcement personnel (the “search team”) may
search any SUBJECT DEVICE capable of being used to facilitate
the above-listed violations or containing data falling within
the scope of the items to be seized.

b. The search team will, in its discretion, either
search each SUBJECT DEVICE where it is currently located or
transport it to an appropriate law enforcement laboratory or
similar facility to be searched at that location.

Cc. The search team shall complete the search of the
SUBJECT DEVICE(S) as soon as is practicable but not to exceed
120 days from the date of issuance of the warrant. The
government will not search the digital device(s) beyond this
120-day period without obtaining an extension of time order from
the Court.

d. The search team will conduct the search only by
using search protocols specifically chosen to identify only the
specific items to be seized under this warrant.

i. The search team may subject all of the data
contained in each SUBJECT DEVICE capable of containing any of
the items to be seized to the search protocols to determine
whether the SUBJECT DEVICE and any data thereon falls within the

scope of the items to be seized. The search team may also

Liv
” Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 31 of 33 Page ID #:31

search for and attempt to recover deleted, “hidden,” or
encrypted data to determine, pursuant to the search protocols,
whether the data falls within the scope of the items to be
seized.

ii. The search team may use tools to exclude
normal operating system files and standard third-party software
that do not need to be searched.

iii. The search team may use forensic examination
and searching tools, such as “EnCase” and “FTK” (Forensic Tool
Kit), which tools may use hashing and other sophisticated
techniques.

e. If the search team, while searching a SUBJECT
DEVICE, encounters immediately apparent contraband or other
evidence of a crime outside the scope of the items to be seized,
the team shall immediately discontinue its search of that
SUBJECT DEVICE pending further order of the Court and shall make
and retain notes detailing how the contraband or other evidence
of a crime was encountered, including how it was immediately
apparent contraband or evidence of a crime.

f. If the search determines that a SUBJECT DEVICE
does not contain any data falling within the list of items to be
seized, the government will, as soon as is practicable, return
the SUBJECT DEVICE and delete or destroy all forensic copies

thereof.

g. If the search determines that a SUBJECT DEVICE

does contain data falling within the list of items to be seized,
“ Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 32 of 33 Page ID #:32

the government may make and retain copies of such data, and may
access such data at any time.

h. If the search determines that the SUBJECT DEVICE
is (1) itself an item to be seized and/or (2) contains data
falling within the list of other items to be seized, the
government may retain the digital device and any forensic copies
of the digital device, but may not access data falling outside
the scope of the other items to be seized (after the time for
searching the device has expired) absent further court order.

i. The government may also retain a SUBJECT DEVICE
if the government, prior to the end of the search period,
obtains an order from the Court authorizing retention of the
device (or while an application for such an order is pending),
including in circumstances where the government has not been
able to fully search a device because the device or files
contained therein is/are encrypted.

J. After the completion of the search of the SUBJECT
DEVICE(S), the government shall not access digital data falling
outside the scope of the items to be seized absent further order
of the Court.

4, During the execution of this search warrant, law
enforcement is permitted to (1) depress BORJAS’s, MUNGUIA’s,
BARRAZZA’s thumb- and/or fingers onto the fingerprint sensor of
the SUBJECT DEVICES (only if the device has such a sensor), and
direct which specific fingers and/or thumbs shall be depressed;
and (2) hold the device in front of BORJAS’s, MUNGUIA’s,

BARRAZZA’s face with his or her eyes open to activate the

vi
“ Case 5:19-mj-00442-DUTY Document1 Filed 08/16/19 Page 33 of 33 Page ID #:33

facial-, iris-, or retina-recognition feature, in order to gain
access to the contents of any such device. In depressing a
person’s thumb or finger onto a device and in holding a device
in front of a person’s face, law enforcement may not use
excessive force, as defined in Graham v. Connor, 490 U.S. 386
(1989); specifically, law enforcement may use no more than
objectively reasonable force in light of the facts and
circumstances confronting them.

5. The special procedures relating to digital devices
found in this warrant govern only the search of digital devices
pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.

Vil
